 Case 5:19-cv-05027-KES Document 37 Filed 08/21/20 Page 1 of 2 PageID #: 241




                       UNITED STATES DISTRICT COURT
                        DISTRICT OF SOUTH DAKOTA
                             WESTERN DIVISION


RANDY COWHERD,                                        5:19-CV-05027-KES

                    Plaintiff,
                                               SUA SPONTE ORDER HOLDING
       vs.                                   THAT PLAINTIFF MAY NOT PROCEED
                                                IN FORMA PAUPERIS ON HIS
MIKE LEIDHOLT, Secretary of                       INTERLOCUTORY APPEAL
Corrections,

                    Defendant.


      Plaintiff, Randy Cowherd, filed a pro se civil rights lawsuit under 42

U.S.C. § 1983. Docket 12. This court denied Cowherd’s motion for an

emergency preliminary injunction. Docket 32. Now, Cowherd filed a notice of

interlocutory appeal to this court’s denial of his motion for an emergency

preliminary injunction. Docket 33. This Court directed Cowherd to file a motion

to proceed in forma pauperis on interlocutory appeal and to file an updated

prisoner trust account report because the last prisoner trust account he filed

was on November 29, 2019. At this time, Cowherd has not moved for in forma

pauperis status on his interlocutory appeal and has not provided the court

with an updated prisoner trust account. This court must sua sponte rule on

whether Cowherd may proceed in forma pauperis.

      Under the Prison Litigation Reform Act (PLRA), a prisoner who “files an

appeal in forma pauperis . . . [is] required to pay the full amount of a filing

fee.” 28 U.S.C. § 1915(b)(1). This obligation arises “ ‘the moment the
 Case 5:19-cv-05027-KES Document 37 Filed 08/21/20 Page 2 of 2 PageID #: 242




prisoner . . . files an appeal.’ ” Henderson v. Norris, 129 F.3d 481, 483 (8th Cir.

1997) (quoting In re Tyler, 110 F.3d 528, 529–30 (8th Cir. 1997)). “ ‘When an

inmate seeks pauper status, the only issue is whether the inmate pays the

entire fee at the initiation of the proceedings or over a period of time under an

installment plan.’ ” Id. (quoting McGore v. Wrigglesworth, 114 F.3d 601, 604

(6th Cir. 1997)). “[P]risoners who appeal judgments in civil cases must sooner

or later pay the appellate filing fees in full.” Id. (citing Newlin v. Helman, 123

F.3d 429, 432 (7th Cir. 1997)).

      Cowherd’s interlocutory appeal is taken in good faith. The most recent

prisoner trust account report shows an average monthly deposit of $622.57

and an average monthly balance of $69.03. Docket 17. Thus, the court finds

that he has the ability to pay the appellate filing fee of $505.00 and denies

Cowherd leave to proceed in forma pauperis on his interlocutory appeal.

      Thus, it is ORDERED:

      1.     That this court sua sponte denies Cowherd leave to proceed in

             forma pauperis on his interlocutory appeal. Cowherd must pay

             the appellate filing fee of $505.00.

      Dated August 21, 2020.

                                       BY THE COURT:


                                       /s/ Karen E. Schreier
                                       KAREN E. SCHREIER
                                       UNITED STATES DISTRICT JUDGE




                                          2
